815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence L. FLOWERS, Petitioner-Appellant,v.Ronald C. MARSHALL, Respondent-Appellee.
No. 85-3115.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1987.

Before KRUPANSKY, NELSON and RYAN, Circuit Judges.
PER CURIAM.


1
This court has reviewed the assignments of error advanced by the petitioner together with the briefs filed by the parties hereto and has considered the oral arguments in light of the well written opinion by the trial court disposing of the issues joined herein, and concludes that the petitioner's assignments of error are not well taken for the reasons articulated in Judge Kinneary's disposition of this case.  This court's conclusion that Judge Kinneary's disposition was correct is strengthened by the Supreme Court's decision in Murray v. Carrier, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986).  The case at bar cannot be deemed one of those "extraordinary" cases "where a constitutional violation has probably resulted in the conviction of one who is actually innocent...." 106 S. Ct. at 2650.  Accordingly, the judgment of the district court is hereby AFFIRMED.